COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION FOR

Appellate case name:      Browserweb Media Agency V. Maxus Energy Corporation

Appellate case number:    01-14-01028-CV

Trial court case number: 2014-63727

Trial court:              11th District Court of Harris County

Date motion filed:        January 19, 2016

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack, Justices Jennings, Keyes, Higley, Bland, Massengale,
                   Brown, Huddle, & Lloyd


Date: February 4, 2016